Citation Nr: 1805177	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend.


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) of Florida with a period of active duty for training (ACDUTRA) from May 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board remanded this case in November 2017 for additional development.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Bilateral hearing loss was not caused by active service and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter sent to the Veteran in June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA medical records.  The Veteran has not identified any outstanding records to obtain.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded an in-person VA examination in August 2011.  In accordance with the November 2017 remand directives, the VA examiner provided an addendum opinion in December 2017.  The VA examiner provided clear explanations in support of the opinion and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Accordingly, the duty to assist has been met. 




Service Connection for Bilateral Hearing Loss

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss, an organic disease of the nervous system, is a chronic condition listed under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a compensable degree within one year from the date of separation from service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the March 2017 hearing, the Veteran testified that he was exposed to loud noises associated with artillery fire while in ACDUTRA.  He stated that even though he wore earplugs, he still experienced hearing loss during basic training in May 1974.  Additionally, the Veteran's service personnel records reflect that his military occupational specialty (MOS) was a tracked vehicle mechanic. However, the Veteran testified that his civilian occupation was as a truck driver.  The Veteran also stated that the engines of the trucks he drove were located on the right side, but his hearing loss is worse in his left ear.  He testified that he has problems hearing friends and family, as well as the television.

The Veteran's enlistment examination in February 1974 shows his ears and drums were marked as normal.  An audiometer examination shows the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
n/a
15
15
10
10
LEFT
n/a
25
15
05
10

On the Veteran's separation examination report in November 1974, his ears and drums were again marked as normal.  His puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
35
35
LEFT
35
25
30
30
35

A medical report from August 1975 indicated the Veteran's ears and drums were normal, and his puretone thresholds, in decibels, were as follows: 





HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
25
n/a
20
LEFT
30
25
20
n/a
15

VA medical records from May 1979 show the Veteran was given an audio examination, with the following results: 


HERTZ

500
512
1000
1024
2000
2048
3000
2886
4000
4086
RIGHT
1
2
3
n/a
4
LEFT
2
2
2
n/a
3

In September 2011, the Veteran had a VA audiological examination, which showed his puretone thresholds, in decibels, were as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
10
30
100
LEFT
15
15
15
30
55
96

The Veteran submitted records from a May 2017 VA audiological examination. His puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
25
30
50
LEFT
20
20
20
45
60

At the August 2011 VA examination, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears, but based on the examination results, only the left ear had hearing loss disability for VA compensation purposes.  The VA examiner acknowledged that the Veteran was exposed to artillery fire while wearing hearing protection during active duty, he worked as a truck driver for 16 years, and he was around race cars without hearing protection.  The examiner explained that slight to mild hearing loss was evident on a November 1974 audiological examination at separation from active duty.  Low frequency hearing loss was evident on an August 1975 audiogram during the year after active duty, but those patterns were inconsistent with noise-induced hearing loss.  The examiner stated that a May 1979 audiogram performed nearly five years after active duty revealed hearing well within normal limits. 

The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by an event and/or in-service noise exposure in military service, as there was no permanent threshold shift or noise-induced hearing loss was evident during active duty with hearing within normal limits almost five years after active duty.  The VA examiner further stated that it is possible that inactive duty noise exposure, aging, occupational (consistent with the Veteran's asymmetric hearing loss worse in the left ear due to truck driving)  and recreational noise exposure have contributed to the Veteran's hearing loss, but it would be speculative to allocate a portion of the Veteran's current hearing loss to each of those etiologies. 

In the November 2017 remand, the Board requested the VA examiner provide an addendum opinion to interpret the May 1979 audiological examination results, as they were not consistent with either the American Standards Association (ASA) or the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the addendum opinion, the examiner stated that the Veteran's August 2011 and May 2017 audiogram results both revealed bilateral high-frequency sensorineural hearing loss.  He stated the May 2017 examination revealed bilateral hearing loss within the definition of 38 C.F.R. § 3.385.  However, both the audiograms were performed decades after service separation.  In regards to the May 1979 audiogram, the VA examiner stated that ASA to ISO conversion is not warranted or appropriate, as there is no indication on the audiogram that ASA standards were used, and ANSI/ISO standards were adopted 10 years prior in 1969.  
According to the examiner, the Veterans Health Administration (VHA) ceased converting audiology examinations to ASA standards after December 31, 1975 because the rating schedule was converted to ANSI-1969.   The examiner explained that the thresholds on the May 1979 audiogram were within normal limits with no standard threshold shift evident compared to his enlistment thresholds, with and without applying ASA to ISO conversion values.  He stated there is objective evidence that the hearing loss the that occurred between the time of the Veteran's February 1974 enlistment audiogram and a November 1974 audiogram was temporary, which is inconsistent with noise-induced hearing loss.  

The VA examiner stated that the Institute of Medicine (2006) noted there was an assumption that if a person completely recovered from a temporary threshold shift, they suffered no noise injury.  Further, there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The VA examiner opined that it is less likely as not that the Veteran's current bilateral hearing loss was caused by or manifested during active duty or within one year of separation from active duty, and that his current hearing loss is less likely as not caused by or a result of active duty in-service noise exposure.  The examiner explained that a nexus cannot be made to military because there is no objective evidence of permanent hearing loss, noise-induced hearing pattern, or permanent threshold shift, and there is evidence that the Veteran's hearing was within normal limits in May 1979.

Although the Veteran has current bilateral hearing loss for VA purposes, the preponderance of the evidence is against a finding that his hearing loss was caused by his active service.  The Veteran is competent to state that he was exposed to noise during service.  However, as a lay person, he is not competent to establish that his current bilateral hearing loss onset as a result of any in-service noise exposure, nor offer an opinion regarding the complex medical issue of the etiology of any current hearing loss.  See Layno, 6 Vet. App. at 469.

The Veteran's November 1974 audiological examination shows that he did experience hearing loss while in service, but only on that occasion.  Every other service medical report indicates the Veteran's ears were normal.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  Additionally, there is no evidence of sensorineural hearing loss disability within one year of separation from service.  Thus, service connection cannot be awarded on a presumptive basis.  38 U.S.C. § 1101 , 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker, 708 F.3d at 1339.

The VA audiologist stated that the in-service hearing loss was only a temporary threshold shift, which is inconsistent with noise-induced hearing loss.  Further, the Veteran had hearing within normal limits shortly after service in August 1975.  His current hearing loss did not manifest in the left ear until September 2011 and in the right ear until May 2017 - more than 35 years after service separation.  Additionally, the VA audiologist explained that the Institute of Medicine has concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  There are no other opinions or medical evidence of record to support a finding that the Veteran's current hearing loss is related to his service.

The claim of entitlement to service connection for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


